DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on December 30, 2020.
Claims 1–20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statements filed on April 5, 2021 and June 15, 2021 have been considered.  Initialed copies of the Forms 1449 are enclosed herewith.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–11 are directed to a process (“A computer-implemented method”), and claims 12–20 are directed to a machine (“A system” and “A computer program product”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving . . . interaction data associated with a plurality of interactions, the interaction data for each interaction of the plurality of interactions including account identifier data associated with at least one account identifier;
for each account identifier associated with at least one interaction of the plurality of interactions, determining . . . a value for each category of a first set of categories based on the interaction data;
for each account identifier associated with at least one interaction of the plurality of interactions, generating . . . a vector based on the value for each category of the first set of categories;
determining . . . a length of each vector;
generating . . . at least one relational graph based on the interaction data, each relational graph associated with a respective category of a second set of categories, each relational graph comprising a plurality of nodes and a plurality of edges, the plurality of nodes comprising a node for each account identifier associated with at least one interaction of the plurality of interactions, the plurality of edges comprising an edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having a same value of the respective category as the respective node;
determining . . . at least one cluster of nodes based on the at least one relational graph; and
determining . . . a score for each cluster of the at least one cluster based on the length of the vector associated with the account identifier of each node of the cluster of nodes..
The claims, therefore, recite tracking and scoring interactions between parties, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The claims also recite calculating a score based on clustering of nodes, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“processor”, “graphical user interface”, “processor”, and “non-transitory computer-readable medium”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to collect interaction data and score connections based on the data.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 12 and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are performed by a system in claim 12 and implemented by computer program instructions in claim 20.  Thus, because the same analysis should be used for all categories of claims, claims 12 and 20 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–11 and 13–19 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 13, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the interaction tracking recited in claims 1 and 12 by further specifying the type of interactions and account identifiers—“payment transactions” and “primary account number (PAN), a payment token, or any combination thereof”.
For claims 3 and 14, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite creating a combined interaction graph from a plurality of relational graphs, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind and methods of organizing human activity because they recite a commercial interaction.
For claims 4 and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the interaction tracking recited in claims 3 and 14 by further specifying how the clusters and score are determined—“based on the combined graph” and “determining a weighted score for each cluster”.
For claims 5 and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the interaction tracking recited in claims 4 and 15 by further specifying how the weighted score is determined—“a weighted average . . ., , a multiplication product, or any combination thereof”.
For claims 6 and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the interaction tracking recited in claims 1 and 12 by further specifying the categories—“a first subset of the first set of categories comprises a second subset of the second set of categories”.
For claims 7 and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the interaction tracking recited in claims 1 and 12 by further specifying the account identifiers—“a first account identifier associated with a sender and a second account identifier associated with a receiver”.
For claims 8 and 9, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the interaction tracking recited in claim 7 by further specifying the category and relational graph—“a sender category”, “a sender relational graph”, “a receiver category”, and “a receiver relational graph”.
For claim 10, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the interaction tracking recited in claim 1 by further specifying how the clusters are determined—“community detection algorithm, a random walk algorithm, or any combination thereof”.
For claims 11 and 19, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims recite denying an interaction or opening an investigation, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  
These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.  Furthermore, the additional limitations of claims 11 and 19 merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite communicating a notification and displaying the score.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)). 


Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–4, 6, 7, 10–15, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff et al., U.S. Patent App. No. 2021/0065245 (“Resheff”) in view of Chari et al., U.S. Patent App. No. 2016/0364794 (“Chari”).
For claim 1, Resheff teaches:
A computer-implemented method, comprising (¶ 52: example method):
receiving, with at least one processor, interaction data associated with a plurality of interactions, the interaction data for each interaction of the plurality of interactions including account identifier data associated with at least one account identifier (¶ 53: data structures are received describing transactions; ¶ 22: transaction data includes account numbers);
for each account identifier associated with at least one interaction of the plurality of interactions, determining, with at least one processor, a value for each category of a first set of categories based on the interaction data (¶ 25: each entity is different account identifier, and attributes determined for each entity);
for each account identifier associated with at least one interaction of the plurality of interactions (¶ 25: each entity is different account identifier), generating, with at least one processor, a vector based on the value for each category of the first set of categories (¶ 26: edges determined for each attribute);
determining, with at least one processor, a length of each vector (¶ 32: edges have certain length);
generating, with at least one processor, at least one relational graph based on the interaction data (Fig. 5, ¶ 81: relationship graph of nodes and edges), each relational graph associated with a respective category of a second set of categories (Fig. 7, ¶ 81: each edge associated with certain attribute; ¶ 31: attributes describing each graph), each relational graph comprising a plurality of nodes and a plurality of edges (Fig. 5, ¶ 81: relationship graph of nodes and edges), the plurality of nodes comprising a node for each account identifier associated with at least one interaction of the plurality of interactions (¶ 25: each node is different account identifier), the plurality of edges comprising an edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having a same value of the respective category as the respective node (¶ 26: edges connecting nodes based on attribute);
determining, with at least one processor, at least one cluster of nodes based on the at least one relational graph (¶ 59: nodes are clustered based on relationship graph); and
determining, with at least one processor, . . . for each cluster of the at least one cluster based on the length of the vector associated with the account identifier of each node of the cluster of nodes (¶ 33: clusters based on pre-defined distance; ¶ 62: clustering used to create data vector).
Resheff does not teach: a score.
	Chari, however, teaches:
a score (¶ 111: edge lengths used to score fraud).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the score calculation from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 2, Resheff and Chari teach all the limitations of claim 1 above, and Resheff further teaches:
The method of claim 1, wherein the plurality of interactions comprises a plurality of payment transactions (¶ 53: data is for electronic transactions), and wherein the account identifier data for each payment transaction of the plurality of payment transactions comprises at least one of a primary account number (PAN), a payment token, or any combination thereof (¶ 22: account identifier is account number).
For claim 3, Resheff and Chari teach all the limitations of claim 1 above, and Chari further teaches:
The method of claim 1, wherein the at least one relational graph comprises a plurality of relational graphs, the method further comprising: combining, with at least one processor, the plurality of relational graphs to form a combined graph, the combined graph comprising the plurality of nodes and a plurality of weighted edges (¶ 101: payment relationship graphs aggregated), the plurality of edges comprising a weighted edge corresponding to each edge of the plurality of edges of all of the plurality of relational graphs, a weight of each respective weighted edge based on a number of the plurality of relational graphs having at least one edge of the plurality of edges thereof corresponding to the respective weighted edge (¶ 109–110: weighted edge determined from total number of connections between the two vertices).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the graphs from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 4, Resheff and Chari teach all the limitations of claim 3 above, and Chari further teaches:
The method of claim 3, wherein determining the at least one cluster of nodes comprises determining the at least one cluster of nodes based on the combined graph (¶ 145: clustering of relationship graph), and wherein determining the score comprises determining a weighted score for each cluster of the at least one cluster based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, wherein the score comprises the weighted score (¶ 110: score based on weights of edges; ¶ 111: score also based on edge lengths).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the score calculation from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 6, Resheff and Chari teach all the limitations of claim 1 above, and Resheff further teaches:
The method of claim 1, wherein a first subset of the first set of categories comprises a second subset of the second set of categories (¶ 26, 31: both attribute categories include amount transacted).
For claim 7, Resheff and Chari teach all the limitations of claim 1 above, and Resheff further teaches:
The method of claim 1, wherein the at least one account identifier comprises a first account identifier associated with a sender and a second account identifier associated with a receiver (¶ 22: account numbers for accounts of each party to transaction).
For claim 10, Resheff and Chari teach all the limitations of claim 1 above, and Resheff further teaches:
The method of claim 1, wherein determining the at least one cluster of nodes comprises determining the at least one cluster of nodes based on the at least one relational graph using at least one of a community detection algorithm, a random walk algorithm, or any combination thereof (¶ 60: clustering through identifying communities).
For claim 11, Resheff and Chari teach all the limitations of claim 1 above, and Chari further teaches:
The method of claim 1, further comprising at least one of: denying at least one further interaction based on the score; opening a case investigation based on the score; communicating at least one notification based on the score; displaying a graphical user interface based on the score; or any combination thereof (¶ 78: transaction may be interrupted and notification sent based on score).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the graphs from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 12, Resheff teaches:
A system, comprising (¶ 41: example system):
at least one processor (¶ 41: processors); and
at least one non-transitory computer-readable medium comprising instructions to direct the at least one processor to (¶ 41: instructions executed by processors):
receive interaction data associated with a plurality of interactions, the interaction data for each interaction of the plurality of interactions including account identifier data associated with at least one account identifier (¶ 53: data structures are received describing transactions; ¶ 22: transaction data includes account numbers);
for each account identifier associated with at least one interaction of the plurality of interactions, determine a value for each category of a first set of categories based on the interaction data (¶ 25: each entity is different account identifier, and attributes determined for each entity);
for each account identifier associated with at least one interaction of the plurality of interactions (¶ 25: each entity is different account identifier), generate a vector based on the value for each category of the first set of categories (¶ 26: edges determined for each attribute);
determine a length of each vector (¶ 32: edges have certain length);
generate at least one relational graph based on the interaction data (Fig. 5, ¶ 81: relationship graph of nodes and edges), each relational graph associated with a respective category of a second set of categories (Fig. 7, ¶ 81: each edge associated with certain attribute; ¶ 31: attributes describing each graph), each relational graph comprising a plurality of nodes and a plurality of edges (Fig. 5, ¶ 81: relationship graph of nodes and edges), the plurality of nodes comprising a node for each account identifier associated with at least one interaction of the plurality of interactions (¶ 25: each node is different account identifier), the plurality of edges comprising an edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having a same value of the respective category as the respective node (¶ 26: edges connecting nodes based on attribute);
determine at least one cluster of nodes based on the at least one relational graph (¶ 59: nodes are clustered based on relationship graph); and
determine . . . for each cluster of the at least one cluster based on the length of the vector associated with the account identifier of each node of the cluster of nodes (¶ 33: clusters based on pre-defined distance; ¶ 62: clustering used to create data vector).
Resheff does not teach: a score.
	Chari, however, teaches:
a score (¶ 111: edge lengths used to score fraud).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the score calculation from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 13, Resheff and Chari teach all the limitations of claim 12 above, and Resheff further teaches:
he system of claim 12, wherein the plurality of interactions comprises a plurality of payment transactions (¶ 53: data is for electronic transactions), and wherein the account identifier data for each payment transaction of the plurality of payment transactions comprises at least one of a primary account number (PAN), a payment token, or any combination thereof (¶ 22: account identifier is account number).
For claim 14, Resheff and Chari teach all the limitations of claim 12 above, and Chari further teaches:
The system of claim 12, wherein the at least one relational graph comprises a plurality of relational graphs, and wherein the instructions further direct the at least one processor to: combine the plurality of relational graphs to form a combined graph, the combined graph comprising the plurality of nodes and a plurality of weighted edges (¶ 101: payment relationship graphs aggregated), the plurality of edges comprising a weighted edge corresponding to each edge of the plurality of edges of all of the plurality of relational graphs, a weight of each respective weighted edge based on a number of the plurality of relational graphs having at least one edge of the plurality of edges thereof corresponding to the respective weighted edge (¶ 109–110: weighted edge determined from total number of connections between the two vertices).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the graphs from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 15, Resheff and Chari teach all the limitations of claim 14 above, and Chari further teaches:
The system of claim 14, wherein determining the at least one cluster of nodes comprises determining the at least one cluster of nodes based on the combined graph (¶ 145: clustering of relationship graph), and wherein determining the score comprises determining a weighted score for each cluster of the at least one cluster based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, wherein the score comprises the weighted score (¶ 110: score based on weights of edges; ¶ 111: score also based on edge lengths).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the score calculation from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 17, Resheff and Chari teach all the limitations of claim 12 above, and Resheff further teaches:
The system of claim 12, wherein a first subset of the first set of categories comprises a second subset of the second set of categories (¶ 26, 31: both attribute categories include amount transacted).
For claim 18, Resheff and Chari teach all the limitations of claim 12 above, and Resheff further teaches:
The system of claim 12, wherein the at least one account identifier comprises a first account identifier associated with a sender and a second account identifier associated with a receiver (¶ 22: account numbers for accounts of each party to transaction).


For claim 19, Resheff and Chari teach all the limitations of claim 12 above, and Chari further teaches:
The system of claim 12, wherein the instructions further direct the at least one processor to: deny at least one further interaction based on the score; open a case investigation based on the score; communicate at least one notification based on the score; display a graphical user interface based on the score; or any combination thereof (¶ 78: transaction may be interrupted and notification sent based on score).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the graphs from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
For claim 20, Resheff teaches:
A computer program product, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to (¶ 41: processors for executing instructions; ¶ 95: software instructions stored on non-transitory computer readable medium):
receive interaction data associated with a plurality of interactions, the interaction data for each interaction of the plurality of interactions including account identifier data associated with at least one account identifier (¶ 53: data structures are received describing transactions; ¶ 22: transaction data includes account numbers);
for each account identifier associated with at least one interaction of the plurality of interactions, determine a value for each category of a first set of categories based on the interaction data (¶ 25: each entity is different account identifier, and attributes determined for each entity);
for each account identifier associated with at least one interaction of the plurality of interactions (¶ 25: each entity is different account identifier), generate a vector based on the value for each category of the first set of categories (¶ 26: edges determined for each attribute);
determine a length of each vector (¶ 32: edges have certain length);
generate at least one relational graph based on the interaction data (Fig. 5, ¶ 81: relationship graph of nodes and edges), each relational graph associated with a respective category of a second set of categories (Fig. 7, ¶ 81: each edge associated with certain attribute; ¶ 31: attributes describing each graph), each relational graph comprising a plurality of nodes and a plurality of edges (Fig. 5, ¶ 81: relationship graph of nodes and edges), the plurality of nodes comprising a node for each account identifier associated with at least one interaction of the plurality of interactions (¶ 25: each node is different account identifier), the plurality of edges comprising an edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having a same value of the respective category as the respective node (¶ 26: edges connecting nodes based on attribute);
determine at least one cluster of nodes based on the at least one relational graph (¶ 59: nodes are clustered based on relationship graph); and
determine . . . for each cluster of the at least one cluster based on the length of the vector associated with the account identifier of each node of the cluster of nodes (¶ 33: clusters based on pre-defined distance; ¶ 62: clustering used to create data vector).
Resheff does not teach: a score.
	Chari, however, teaches:
a score (¶ 111: edge lengths used to score fraud).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff by adding the score calculation from Chari.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of payment fraud—by scoring a plurality of transaction relationships—a benefit explicitly disclosed by Chari (¶ 4: current methods of scoring transaction fraud only focused on payer, parameters, or single transaction channel; ¶ 5: invention graphs plurality of transaction data and generates fraud score based on extracted features) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff et al., U.S. Patent App. No. 2021/0065245 (“Resheff”) in view of Chari et al., U.S. Patent App. No. 2016/0364794 (“Chari”) and Parker-Wood et al., U.S. Patent No. 9,798,876 (“Parker-Wood”).
For claim 5, Resheff and Chari teach all the limitations of claim 4 above.  The combination of Resheff and Chari does not teach: wherein the weighted score comprises at least one of a weighted average based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, a multiplication product based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, or any combination thereof.
	Parker-Wood, however, teaches:
The method of claim 4, wherein the weighted score comprises at least one of a weighted average based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, a multiplication product based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, or any combination thereof (col. 10, lines 36–62: weighted average or multiplication of edge weights).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff and the score calculation in Chari by adding the edge weight calculations from Parker-Wood.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of security risks through weighted graphs—a benefit explicitly disclosed by Parker-Wood (col. 1, lines 20–28: need for improved monitoring of security profiles; col. 1, lines 32–52: invention creates weighted graph for tracking connections between nodes).  Resheff, Chari, and Parker-Wood are all related to graphing and tracking connections between parties, so one of ordinary skill in the art would have been motivated to make this tracking even more accurate by combining these methods together.
For claim 16, Resheff and Chari teach all the limitations of claim 15 above.  The combination of Resheff and Chari does not teach: wherein the weighted score comprises at least one of a weighted average based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, a multiplication product based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, or any combination thereof.
	Parker-Wood, however, teaches:
The system of claim 15, wherein the weighted score comprises at least one of a weighted average based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, a multiplication product based on the length of the vector associated with the account identifier of each respective node of the cluster of nodes and the weight of the weighted edges connected to each respective node of the cluster of nodes, or any combination thereof (col. 10, lines 36–62: weighted average or multiplication of edge weights).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff and the score calculation in Chari by adding the edge weight calculations from Parker-Wood.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of security risks through weighted graphs—a benefit explicitly disclosed by Parker-Wood (col. 1, lines 20–28: need for improved monitoring of security profiles; col. 1, lines 32–52: invention creates weighted graph for tracking connections between nodes).  Resheff, Chari, and Parker-Wood are all related to graphing and tracking connections between parties, so one of ordinary skill in the art would have been motivated to make this tracking even more accurate by combining these systems together.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff et al., U.S. Patent App. No. 2021/0065245 (“Resheff”) in view of Chari et al., U.S. Patent App. No. 2016/0364794 (“Chari”) and Bosnjakovic et al., U.S. Patent App. No. 2021/0019762 (“Bosnjakovic”).
For claim 8, Resheff and Chari teach all the limitations of claim 7 above.  The combination of Resheff and Chari does not teach: wherein the second set of categories comprises a sender category, and wherein the at least one relational graph comprises a sender relational graph, the plurality of edges of the sender relational graph comprising the edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having the first account identifier associated with the sender of at least one interaction associated with the other node matching the first account identifier associated with the sender of at least one interaction associated with the respective node.
	Bosnjakovic, however, teaches:
The method of claim 7, wherein the second set of categories comprises a sender category, and wherein the at least one relational graph comprises a sender relational graph, the plurality of edges of the sender relational graph comprising the edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having the first account identifier associated with the sender of at least one interaction associated with the other node matching the first account identifier associated with the sender of at least one interaction associated with the respective node (¶ 15: graph includes nodes corresponding to account and attributes common between accounts, the attributes including bank account number).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff and the score calculation in Chari by adding the categorized graphs from Bosnjakovic.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of fraud—a benefit explicitly disclosed by Bosnjakovic (¶ 3–5: need for identifying fraudulent accounts quickly and effectively; ¶ 7: invention identifies fraud through graph of nodes) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).  Resheff, Chari, and Bosnjakovic are all related to graphing and tracking transactions, so one of ordinary skill in the art would have been motivated to make this tracking even more accurate by combining these methods together.
For claim 9, Resheff and Chari teach all the limitations of claim 7 above.  The combination of Resheff and Chari does not teach: wherein the second set of categories comprises a receiver category, and wherein the at least one relational graph comprises a receiver relational graph, the plurality of edges of the receiver relational graph comprising the edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having the second account identifier associated with the receiver of at least one interaction associated with the other node matching the second account identifier associated with the receiver of at least one interaction associated with the respective node.
	Bosnjakovic, however, teaches:
The method of claim 7, wherein the second set of categories comprises a receiver category, and wherein the at least one relational graph comprises a receiver relational graph, the plurality of edges of the receiver relational graph comprising the edge connecting each respective node of the plurality of nodes with each other node of the plurality of nodes having the second account identifier associated with the receiver of at least one interaction associated with the other node matching the second account identifier associated with the receiver of at least one interaction associated with the respective node (¶ 15: graph includes nodes corresponding to account and attributes common between accounts, the attributes including bank account number).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship graph clustering in Resheff and the score calculation in Chari by adding the categorized graphs from Bosnjakovic.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving detection of fraud—a benefit explicitly disclosed by Bosnjakovic (¶ 3–5: need for identifying fraudulent accounts quickly and effectively; ¶ 7: invention identifies fraud through graph of nodes) and desired by Resheff (¶ 77: graph of transactions may be useful for detecting fraud or security risks).  Resheff, Chari, and Bosnjakovic are all related to graphing and tracking transactions, so one of ordinary skill in the art would have been motivated to make this tracking even more accurate by combining these methods together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Tai et al., U.S. Patent App. No. 2013/0232045, discloses detecting fraud based on clustering of transaction vectors.  
Xiao et al., U.S. Patent App. No. 2018/0218369, discloses generating feature vectors from transaction data for clustering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696